 

Exhibit 10.47

 

Grove at Waterford Crossing

 

ASSIGNMENT OF COLLATERAL AGREEMENTS
AND OTHER LOAN DOCUMENTS

 

Pursuant to that certain Multifamily Loan and Security Agreement dated as of the
date hereof, executed by and between BELL BR WATERFORD CROSSING JV, LLC, a
Delaware limited liability company ("Borrower") and CWCAPITAL LLC, a
Massachusetts limited liability company ("Lender") (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Loan
Agreement"), Lender has agreed to make a loan to Borrower in the original
principal amount of Twenty Million One Hundred Thousand and 00/l 00 Dollars
($20, 100,000.00) (the "Mortgage Loan"), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to Lender in the amount of the Mortgage Loan.

 

Lender hereby assigns to Fannie Mae, a corporation duly organized under the
Federal National Mortgage Association Charter Act, as amended, 12 U.S.C. Section
1716 et seq. and duly organized and existing under the laws of the United States
("Fannie Mae") all right, title and interest of Lender in the Loan Documents,
including but not limited to the Loan Documents listed on Exhibit A hereto,
executed in connection with the Mortgage Loan.

 

This Assignment is given in connection with, and in consideration of, Fannie
Mae's purchase of the Mortgage Loan made by Lender to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

IN WITNESS WHEREOF, Lender has signed and delivered this Assignment under seal
(where applicable) or bas caused this Assignment to be signed and delivered
under seal (where applicable) by its duly authorized representative as of April
4, 2012. Where applicable law so provides, Lender intends that this Assignment
shall be deemed to be signed and delivered as a sealed instrument.

 

[Remainder of Page Intentionally Blank]

  

Assignment of Collateral Agreements and     Other Loan Documents Form 6402 Page
1 Fannie Mae 01-11 © 2011 Fannie Mae



 

 

 

  

  LENDER:       CWCAPITAL LLC, a Massachusetts limited   liability company

 

  By: /s/ Paul A. Sherrington     Paul A. Sherrington     Managing Director

 



Assignment of Collateral Agreements and     Other Loan Documents Form 6402 Page
2 Fannie Mae 01-11 © 2011 Fannie Mae



 

 

 

  

EXHIBIT A

TO

ASSIGNMENT OF COLLATERAL AGREEMENTS
AND OTHER LOAN DOCUMENTS

 

1.Multifamily Loan and Security Agreement dated as of April 4, 2012, by and
between Borrower and Lender.

 

2.Assignment of Management Agreement dated as of April 4, 2012, by and among
Borrower, Lender and Bell Partners Inc.

 

3.Subordination, Non-Disturbance and Attornment Agreement dated as of April 4,
2012, by and among Lender, Borrower and Mac-Gray Services, Inc.

 

4.Environmental Indemnity Agreement dated as of April 4, 2012, from Borrower to
Lender.

 

5.Guaranty of Non-Recourse Obligations dated as of April 4, 2012, from Bell
Partners Inc.; Bell HNW Nashville Portfolio, LLC; Bluerock Special Opportunity +
Income Fund, LLC; and Bluerock Special Opportunity + Income Fund II, LLC.

 

6.Any other documents executed in connection with the Mortgage Loan.

  

Assignment of Collateral Agreements and     Other Loan Documents Form 6402 Page
A-1 Fannie Mae 01-11 © 2011 Fannie Mae

 

 

 